TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-18-00711-CV



                  Texas Commission on Environmental Quality, Appellant

                                              v.

              City of Cleburne, Texas, and Johnson County, Texas, Appellees


              FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-GN-16-005692, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties before the Court have jointly filed a motion to dismiss this appeal for

want of jurisdiction due to a settlement resolving all relevant issues. Having reviewed the

motion and the record, we grant the motion and render judgment dismissing this appeal as moot.



                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed on Joint Motion

Filed: February 6, 2020